 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6
                                          AT SEATTLE
 7
     WANDA E. SMITH-JETER,                                       Case No. C17-1857-JPD
 8
                      Plaintiff,
 9                                                              ORDER GRANTING DEFENDANTS’
             v.                                                 MOTION FOR SUMMARY
10
                                                                JUDGMENT
11   ARTSPACE EVERETT LOFTS
     CONDOMINIUM ASSOCIATION and
12   QUANTUM MANAGEMENT
     SERVICES,
13
                      Defendants.
14

15

16                      I.         INTRODUCTION AND SUMMARY CONCLUSION

17           This matter comes before the Court on the motion for summary judgment filed by

18   defendants, the ArtSpace Everett Lofts Condominium Association (the “Association”)1 and

19   Quantum Management Services, Inc. (“Quantum”). Dkt. 53. Plaintiff Wanda E. Smith-Jeter

20   has filed a response opposing the motion, Dkts. 56, to which the defendants have replied. Dkt.

21   59. After careful consideration of the parties’ submissions, the governing law and the balance

22   of the record, the Court GRANTS defendants’ motion for summary judgment, Dkt. 53, and

23   DISMISSES this action with prejudice.

24           1
                 The Association is a condominium association made up of a board of representatives from the ArtSpace
     Everett Lofts, and an adjacent property, the Schack Art Center. Dkt. 55, Ex. 4 (Huang Decl). at 2. The Schack
25   Art Center is a completely separate entity from both defendants ArtSpace Everett Lofts and Quantum
     Management Services, Inc. Dkt. 61 (Huang Decl.) at ¶ 4. Other than sharing a building, they are not affiliated.
26   Id. at ¶ 5.




     ORDER - 1
                                        II.        BACKGROUND
 1
            A.      Factual Background
 2
            Plaintiff has resided with her husband, Jesse James Jeter, in the ArtSpace Everett Lofts
 3
     (“ArtSpace”) since June 2012. Dkt. 32 at 2. She and her husband are both disabled African-
 4
     Americans. Id. ArtSpace is a 40-unit multifamily housing community in Everett, Washington,
 5
     set aside specifically for working artists. Dkt. 49 (Huang Decl.) at 4. The ArtSpace property is
 6
     managed by Quantum, which is a Washington company based in Lynnwood. Dkt. 54
 7
     (Heimarck Decl.) at ¶ 1; Dkt. 32 at ¶ 4. As ArtSpace receives tax credits under the federal
 8
     Low-Income Housing Tax Credit program, it is subject to the Fair Housing Act. Dkt. 32 at ¶ 7;
 9
     see also Dkt. 55, Ex. 4 (Huang Decl). at 2.
10
            ArtSpace allows tenants to display their art in the lobby of the building, as well as
11
     outside their individual units. Id. at ¶ 5. A committee comprised of ArtSpace tenants who
12
     volunteer their time, called the Exhibition Committee, have established a procedure for
13
     displaying art in the lobby. Id. The Exhibition Committee assists residents in displaying their
14
     work by scheduling an exhibition and opening the lobby to the public for four to five hours
15
     each month during Everett’s monthly ArtWalk. Id. at ¶ 6. Artists who are interested in
16
     displaying their art in the lobby are provided an Exhibition Request Form to fill out, along with
17
     documents providing information about the Exhibition Committee FAQs, Artist Bio,
18
     Installation, Day of the Art Walk, Hospitality Table, and De-Installation requirements. Dkt.
19
     54, Ex. 1. These documents provide that the Exhibition Committee is not regulated, guided, or
20
     under the influence of Quantum or building management, apart from a few rules generated by
21
     ArtSpace. Dkt. 54, Ex. 1 at 1. Specifically, the FAQ provides, “We are a committee of
22
     volunteers and are not regulated, guided or under the influence of Quantum or building
23
     management. We are supported by ArtSpace, however, and these few rules come from
24
     ArtSpace…” Id. One of these rules is that “all ‘mature’ or controversial work must be hung in
25
     the Community room to limit access to children and/or those who might find the work
26



     ORDER - 2
 1   objectionable.” Dkt. 54, Ex. 1 at 1.

 2           In October 2017, a multi-media art piece was hung on the wall near the lobby entrance

 3   to ArtSpace, just a few feet from a bank of mailboxes for the building’s residents, including

 4   plaintiff’s mailbox. The piece was created by Ammah Wilson, an African American tenant of

 5   ArtSpace. Dkt. 54 (Heimarck) at ¶ 14. The piece was chosen by the Exhibition Committee,

 6   and hung in the lobby as part of a larger Exhibition. Id. at ¶ 13. The title of the artwork was

 7   “DIE NIGGER DIE.” Dkt. 32 at ¶ 16(b). The piece depicts two disembodied African-

 8   American heads inside a circle comprised of two chains, which appear to represent two sets of

 9   shackles. The back of one of the heads appears to have been bashed in, and both heads appear

10   to be “bleeding.” Dkt. 57 at 7-9. The heads and circle of chains are mounted on a background

11   that appears to represent the American flag. Thus, the artwork depicts brutal violence against

12   African Americans, and is suggestive of the institution of human chattel enslavement that used

13   to exist in this country before the end of the American Civil War. Id.

14           Plaintiff asserts that she felt harassed and intimidated by this artwork, and its placement

15   near her mailbox. She believes that defendants are responsible for its placement in this

16   particular location as an act of retaliation against her for having filed a previous lawsuit against

17   the Association for housing discrimination, retaliation, fraud, and an alleged hate crime. See

18   Smith-Jeter v. ArtSpace Everett Lofts Condominium Association, Case No. C14-1584-JPD

19   (dismissed with prejudice by Order dated March 9, 2016).2

20           Heidi Heimarck, the onsite Resident Manager of ArtSpace, and her husband Liam Cole,

21   the building and facilities manager, are both employees of Quantum. Dkt. 54 (Heimarck Decl.)

22   at ¶¶ 1, 10. They were both working in this capacity at the time plaintiff filed her previous

23   lawsuit against Artspace. However, no employee or representative of Quantum or ArtSpace,

24   including Ms. Heimarck or Mr. Cole, have ever been a member of the Exhibition Committee at

25
              2
                The Ninth Circuit Court of Appeals affirmed this Court’s Order dismissing the case with prejudice on
26   April 24, 2017, and the U.S. Supreme Court declined review on March 26, 2018. See Dkt. 55, Exs. 2-3.




     ORDER - 3
 1   ArtSpace. Id. at ¶¶ 9, 10, 11. In addition, no employee or representative of the defendants

 2   chose to hang Ms. Wilson’s artwork, nor directed anyone to hang it. Id. at ¶ 11. It is

 3   undisputed that once defendants were made aware of plaintiff’s objections to Ms. Wilson’s

 4   piece, a representative of Quantum contacted Ms. Wilson and had the artwork removed. Dkt.

 5   56 at 14 (email from Cindy Huang, Portfolio Manager at Quantum, to Jesse James Jeter,

 6   advising him that she asked the artist to remove the artwork).

 7           B.       Procedural Background
 8           Plaintiff, proceeding pro se, initiated this action on December 7, 2017. Dkt. 1; Dkt. 1-
 9   1. In April 2018, plaintiff filed an amended complaint. Shortly thereafter, the Court conducted
10   a telephonic status conference with the parties, and advised them that the Court would direct
11   the Clerk to identify pro bono counsel to represent the plaintiff during early Alternative
12   Dispute Resolution (“ADR”) proceedings. Dkt. 24. Although pro bono counsel helped
13   plaintiff file a Second Amended Complaint and participate in an early mediation, Dkt. 26, the
14   parties’ efforts to resolve the matter in June 2018 were unsuccessful. Dkt. 35.
15           After plaintiff’s pro bono counsel withdrew from the case, Dkt. 41, plaintiff filed
16   several “corrections” to the Second Amended Complaint. Dkts. 38, 42. Namely, plaintiff
17   withdrew her husband, Jesse James Jeter, as a plaintiff, and withdrew any claims for incidents
18   that occurred prior to 2017 or were previously adjudicated in the prior lawsuit. Dkt. 38.
19   Plaintiff also withdrew any claims against the defendants for vandalism and malicious
20   harassment. Dkt. 42. Thus, the only remaining claim in this action, in plaintiff’s words, is for
21   “retaliation under the Fair Housing Act, for [plaintiff] having filed the previous lawsuit against
22   one of the defendants,” by hanging Ms. Wilson’s artwork in the lobby of ArtSpace in an effort
23   to intimidate and harass plaintiff. Dkt. 42.3
24
             3
                Plaintiff makes several allegations that Judy Tuohy, Executive Director of Schack Art Center, posed a
25   threat to her housing. However, the precise nature of plaintiff’s arguments about Ms. Tuohy are unclear, as Ms.
     Tuohy is not an employee, representative, or agent of either defendant in this case. Although plaintiff provides
26   emails showing that Ms. Tuohy courteously inquired if plaintiff and her husband were interested in appearing in a




     ORDER - 4
 1            Defendants filed their Answer to the modified Second Amended Complaint. Dkt. 45.

 2   On October 16, 2018, defendants filed the instant motion for summary judgment. Dkt. 53.

 3   Plaintiff opposed the motion, Dkt. 56, and defendants replied. Dkts. 59-61.4

 4                                              III.     JURISDICTION

 5            Pursuant to 28 U.S.C. § 636(c), the parties have consented to having this matter heard

 6   by the undersigned United States Magistrate Judge. See Dkts. 22, 30. The Court has subject

 7   matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. Venue is proper under 28 U.S.C. §

 8   1391(b).

 9                                               IV.      DISCUSSION

10            A.       Summary Judgment Standard

11            A moving party is entitled to summary judgment when there are no genuine issues of

12   material fact in dispute and the moving party is entitled to judgment as a matter of law. Fed. R.

13   Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). An issue of fact is

14   “genuine” if it constitutes evidence with which “a reasonable jury could return a verdict for the

15   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). That genuine

16   issue of fact is “material” if it “might affect the outcome of the suit under the governing law.”

17   Id.

18            When applying these standards, the Court must view the evidence and draw reasonable

19   inferences therefrom in the light most favorable to the nonmoving party. See United States v.

20   Johnson Controls, Inc., 457 F.3d 1009, 1013 (9th Cir. 2006). The moving party can carry its

21   initial burden by producing evidence that negates an essential element of the nonmoving

22   party’s claim, or by establishing that the nonmoving party does not have enough evidence of an

23

24
     campaign flyer with her - an invitation they declined – Ms. Tuohy has no connection with defendants and her
25   actions cannot be imputed to them.
              4
                Plaintiff filed a procedurally improper opposition to defendants’ reply, which the Court declines to
26   consider. Dkt. 62.




     ORDER - 5
 1   essential element to satisfy its burden of persuasion at trial. Nissan Fire & Marine Ins. Co. v.

 2   Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000).

 3            Once the moving party has met this burden, the nonmoving party then must show that

 4   there is a genuine issue for trial. Anderson, 477 U.S. at 250. The nonmoving party must do

 5   more than simply deny the veracity of everything offered by the moving party or show a mere

 6   “metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

 7   Corp., 475 U.S. 574, 586 (1986). “The mere existence of a scintilla of evidence in support of

 8   the plaintiff’s position will be insufficient; there must be evidence on which the jury could

 9   reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. The nonmoving party’s failure

10   of proof concerning an essential element of its case necessarily “renders all other facts

11   immaterial,” creating no genuine issue of fact and thereby entitling the moving party to

12   summary judgment. Celotex, 477 U.S. at 327.

13            B.       Plaintiff’s Fair Housing Act Retaliation Claim

14            Plaintiff’s sole claim in this action is for retaliation in violation of Section 3617 of the

15   Fair Housing Act (“FHA”), 42 U.S.C. § 3617. Plaintiff contends that, because she previously

16   brought an action for discrimination and retaliation against the Association, which was still on

17   appeal in 2017, several employees of the defendants retaliated against her in October 2017 for

18   engaging in this protected activity. She alleges that these employees either placed (or directed

19   Ms. Wilson to place) a multi-media art piece depicting violence against African Americans

20   near plaintiff’s mailbox in an intentional effort to threaten or intimidate her.5 In addition,

21   plaintiff claims that the defendants’ response to plaintiff’s complaints about the painting

22   “conceded” that by allowing the artwork to be displayed in the lobby, ArtSpace and Quantum

23   had violated the Fair Housing Act.

24
              5
                Plaintiff’s husband Jesse J. Jeter asserts that the artist who created the painting has been harassing him
25   and “has made unnecessarily adversarial overtures toward me in the presence of my wife on several occasions.”
     Dkt. 57 (Jeter Decl.) at 2. Thus, plaintiff appears to believe that the artist who created the artwork was knowingly
26   assisting defendants in their attempt to harass her.




     ORDER - 6
 1            The FHA protects individuals from certain types of retaliatory conduct by making it

 2   “unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise or

 3   enjoyment of” his/her housing rights under the FHA. See 42 U.S.C. § 3617. To succeed on a

 4   retaliation claim, a plaintiff is required to first establish a prima facie case of retaliation by

 5   showing that “(1) he [or she] engaged in a protected activity; (2) the defendant subjected him

 6   to an adverse action; and (3) a causal link exists between the protected activity and the adverse

 7   action.” Walker v. City of Lakewood, 272 F.3d 1114 (9th Cir. 2001).

 8            For the first Walker element, a “protected activity” must relate to the exercise of an

 9   individual’s housing rights “granted or protected by section 3603, 3604, 3605, or 3606” of the

10   FHA. 42 U.S.C. § 3617; Hamilton v. Lincoln Mariners Assoc. Ltd., No. 14cv1689-WQH

11   (NLS), 2014 WL 5180885, at *6 (S.D. Cal. Oct. 14, 2014) (holding that plaintiff’s unilateral

12   installation of security cameras on the leased property was unrelated to any housing right under

13   the FHA and, thus, did not constitute a protected activity).6 Here, defendants concede that

14   plaintiff’s prior lawsuit against the Association for alleged FHA violations constituted

15   “protected activity” within the meaning of the FHA. Dkt. 53 at 9. However, defendants argue

16   that “this is the only element [of the Walker test] Plaintiff can meet.” Id.

17            To establish the second Walker element, plaintiff must show that the defendants

18   subjected her to an adverse action. Moreover, the “adverse action” must be in the form of

19   coercion, intimidation, threats, or interference.7 Walker, 272 F.3d at 1128-29. Defendants

20            6
                  Examples of protected activities include filing a formal HUD complaint, see, e.g., United States v.
     Barber, No. C13-5539, 2014 WL 4988200, at *9 (W.D. Wash. Oct. 7, 2014); requesting a reasonable
21   accommodation for disability, see, e.g., Bezi v. Camacho, No. CV SA11-0677, 2014 WL 2215911, at *8 (C.D.
     Cal. May 23, 2014); sending a letter to defendant asserting plaintiff’s rights under fair housing laws, see, e.g.,
22   Manzo v. Hall Vineland Prop., LLC, No. C10-05279, 2012 WL 608403, at *3 (N.D. Cal. Feb. 24, 2012); and
     filing informal complaints to property management regarding race discrimination and disability accommodations,
23   see, e.g., Sturm v. Davlyn Inv., Inc., No. CV 12-07305, 2014 WL 2599903, at *6 (C.D. Cal. Jan. 27, 2014).
                7
                  The HUD has identified five non-exclusive examples of the type of conduct prohibited under § 3617.
24   24 C.F.R. § 100.400. Examples include “[t]hreatening, intimidating or interfering with persons in their enjoyment
     of a dwelling because of the race, color, religion, sex, handicap, familial status, or national origin of such persons,
25   or of visitors or associates of such persons” and “[r]etaliating against any person because that person has made a
     complaint, testified, assisted, or participated in any manner in a proceeding under the Fair Housing Act. 24 C.F.R.
26   § 100.400(2), (5).




     ORDER - 7
 1   argue that plaintiff has not demonstrated that defendants subjected her to an adverse action.

 2   The Court agrees.

 3          It is immediately apparent why plaintiff took offense to the multi-media artwork at

 4   issue in this case, as it depicts brutal violence against individuals of the same race and color as

 5   the plaintiff. Moreover, the title of the piece, “DIE NIGGER DIE,” uses a contemptuous and

 6   highly offensive term for a dark-skinned person, and sounds very threatening. Thus, the Court

 7   is sympathetic to plaintiff’s objections to such a piece being displayed in a public area like the

 8   lobby of her building, where plaintiff must go to collect her mail. Indeed, displaying this piece

 9   in the lobby of the building appears to directly violate ArtSpace’s “rules” as articulated to the

10   members of the Exhibition Committee. As noted above, the Exhibition Committee FAQs

11   provides that the committee is “not regulated, guided or under the influence of Quantum or

12   building management. We are supported by ArtSpace, however, and these few rules come

13   from ArtSpace…” Id. One of these “rules” is that “all ‘mature’ or controversial work must be

14   hung in the Community room to limit access to children and/or those who might find the work

15   objectionable.” Dkt. 54, Ex. 1 at 1 (emphasis added). The artwork at issue is clearly a

16   controversial work that should have been hung, if at all, in the Community room (or similar

17   less-frequented location) rather than the lobby of the building.

18          Contrary to plaintiff’s conclusory allegations, however, there is no evidence that any

19   employees of the defendants, such as Ms. Heimarck, Mr. Cole, or Cindy Huang (the portfolio

20   manager of ArtSpace for Quantum, who responded to plaintiff’s complaints), had any

21   involvement in the hanging of this piece in ArtSpace . Rather, it appears that the placement of

22   the piece in the lobby was a decision by the Exhibition Committee, related to a larger

23   Exhibition. See Dkt. 54 (Heimarck Decl.) at ¶ 13. The evidence submitted by the defendants

24   shows that the only action, in fact, taken by the defendants in relation to this piece was to ask

25   the artist who created it to remove it from the lobby in response to plaintiff’s complaints. See

26   Dkt. 54 (Heimarck Decl.) at ¶¶ 9-12. Specifically, when plaintiff’s husband complained about



     ORDER - 8
 1   the piece to Ms. Huang, she told him that “in response to your concern over the artwork in the

 2   lobby, we reached out to the artist and have requested that the artwork be removed. Quantum

 3   and ArtSpace are committed to non-discrimination and consider this piece of artwork to be out

 4   of compliance with Federal Fair Housing Act.” Dkt. 46, Ex. A. Although plaintiff believes

 5   this statement by Ms. Huang was an admission of liability on Quantum’s part, it is more

 6   appropriately understood as a prompt (and appropriate) acknowledgment by defendant

 7   Quantum that such a public display of this piece could, under certain circumstances, violate the

 8   FHA as many people could find the piece objectionable or offensive. Plaintiff cannot show

 9   that defendants (or their agents) took any adverse action, such as hanging (or encouraging

10   tenants to hang) intimidating or threatening artwork in the lobby.8

11           Finally, even if plaintiff could somehow show that defendants should be held

12   responsible for the conduct of the Exhibition Committee, plaintiff still fails to establish the

13   third Walker element, i.e., that there was a causal link between this adverse action and her

14   alleged protected activities. Plaintiff simply states that she “believes” that the alleged adverse

15   action was in retaliation for her prior lawsuit, because her previous case was still on appeal.

16   However, the fact that two events are temporally related does not establish causation. The

17   artwork at issue was hung in the main lobby, where it was accessible to all tenants of the

18   building and near many tenants’ mailboxes. Plaintiff has provided no evidence, apart from her

19   own bare allegations, that it was intended to target and harass the plaintiff, specifically. See

20   Dkt. 56 at 5. By contrast, defendants have provided evidence that the artwork was displayed

21   by another African American tenant of the building for an art exhibition, as ArtSpace is a

22   unique community designed to provide its artist tenants with opportunities to publicly display

23   their art. See Dkt. 54 (Heimarck Decl.) at ¶¶ 3-6.

24
             8
                 Moreover, ArtSpace’s policy provided that potentially objectionable pieces should always be displayed
25   in a less public location, reflecting ArtSpace’s attempt to prevent any tenants from feeling harassed or
     discriminated against. This is further reinforced by the fact that Ms. Huang acknowledged plaintiff’s concerns
26   and directed that the painting be removed by the artist upon receiving plaintiff’s complaint. Dkt. 56, Ex. A.




     ORDER - 9
 1           Accordingly, plaintiff has failed to establish any genuine issues of material fact to

 2   preclude summary judgment on her FHA retaliation claim. Specifically, although plaintiff’s

 3   prior lawsuit against the Association would constitute a “protected activity” under the FHA,

 4   she has failed to establish that defendants took any “adverse action” against her as a result of

 5   that activity.

 6                                        V.      CONCLUSION

 7           For the foregoing reasons, the Court GRANTS defendants’ motion for summary

 8   judgment, Dkt. 53, and ORDERS that all claims against defendants are DISMISSED with

 9   prejudice. The Clerk of Court is directed to furnish a copy of this Order to the parties.

10           DATED this 19th day of November, 2018.

11

12                                                 AJAMES P. DONOHUE
13
                                                    United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER - 10
